United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 31, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30640
                         Summary Calendar



LEROY BANKS, III

                     Plaintiff - Appellant

     v.

HARRY LEE, Sheriff of Jefferson Parish Correctional Center;
LIEUTENANT WILLIAMS; LEON JAMES, Deputy; UNIDENTIFIED PARTIES;
YAKABA WILLIAMS, Sergeant; MICHAEL BORNE, Deputy; MICHAEL BORNE,
Lieutenant

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:02-CV-3180
                       --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Leroy Banks, III, appearing pro se, appeals following a jury

verdict for the defendants on his excessive force claim under

42 U.S.C. § 1983.   We affirm.

     Banks argues, under various headings, that the magistrate

judge abused his discretion with respect to his handling of an

incident in which the jury learned of a conversation between

Banks and his witness, Tyrone Boyd, and that the magistrate judge

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30640
                                  -2-

erred in denying his motion for a new trial, which raised the

issue of this outside influence on the jury.    Banks contends that

the magistrate judge was prejudiced against him, that the jury’s

awareness of the conversation caused him prejudice, that the

instructions given by the magistrate judge in an attempt to

remedy the situation were insufficient, that the remedial

instructions given by the magistrate judge were not written and

filed into the record as required by the local rules of the

district court, and that the jury should have been dismissed and

a mistrial declared.

     We have carefully reviewed the transcript of the proceedings

that occurred after the incident was brought to the attention of

the magistrate judge.    We have determined that the magistrate

judge’s determination that the jury was not improperly tainted

was not clearly erroneous, and that the magistrate judge did not

abuse his discretion in dealing with the possibility of extrinsic

taint on the jury.     See United States v. Bernard, 299 F.3d 467,

476 (5th Cir. 2002).    Nor did the magistrate judge abuse his

discretion in denying Banks’s motion for a new trial.     See Dawson

v. Wal-Mart Stores, Inc., 978 F.2d 205, 208 (5th Cir. 1992).

     Banks contends that the defendants’ attorney, Franz

Zibilich, should not have been allowed to represent the

defendants at trial, and should not be permitted to represent

then on appeal, because he was previously an unsuccessful

candidate for judicial office.    He argues that Zibilich’s
                             No. 04-30640
                                  -3-

representation violates ethical provisions.       Banks also contends

that Zibilich was improperly allowed to file a notice of

appearance in this court.     Banks’s contentions are without merit.

     Banks contends that he proved his claims by a preponderance

of the evidence.   We liberally construe this portion of Banks’s

brief as a claim that the evidence was insufficient to support

the jury’s verdict in favor of the defendants.       See Haines v.

Kerner, 404 U.S. 519, 520 (1972).     Because Banks has not provided

a transcript of the trial on the merits, as is his burden, this

court cannot review his claim.     See United States v. Hinojosa,

958 F.2d 624, 632 (5th Cir. 1992); FED. R. APP. P. 10(b); FED. R.

APP. P. 11(a).

     Banks also moves for hearing en banc.       He challenges an

order issued by the Clerk’s Office permitting Zibilich to file a

notice of appearance, and he reiterates his contention that

Zibilich’s representation of the defendants in the district court

and on appeal is improper.

     En banc hearings are not favored and generally will not be

ordered unless the proceeding involves a question of exceptional

importance that has not been uniformly determined by this court

or other circuits.     See FED. R. APP. P. 35(a), (b)(1).   Because

Banks has plainly failed to satisfy the standard for an en banc

hearing, his motion is DENIED.     Banks is hereby WARNED that

future abusive requests for en banc hearing or rehearing will

result in sanctions.     See 5TH CIR. R. 35.1.
                          No. 04-30640
                               -4-

     AFFIRMED; MOTION FOR HEARING EN BANC DENIED; SANCTIONS

WARNING ISSUED.